IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                        ____________________

                             No. 99-40111
                           Summary Calendar
                         ____________________

     KEVIN MANGUM,

                                     Plaintiff-Appellant,

     v.

     STAN TRANS, INC.,

                                     Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                     Civil Docket No. 98-CV-36
_________________________________________________________________

                           December 9, 1999

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     Plaintiff-Appellant Kevin Mangum appeals the district

court’s grant of summary judgment in favor of Defendant-Appellee

Stan Trans, Inc.     We affirm.

               I.    FACTUAL AND PROCEDURAL BACKGROUND

     In August 1996, Defendant-Appellee Stan Trans, Inc. (“Stan

Trans”) hired Plaintiff-Appellant Kevin Mangum (“Mangum”), an

African-American, to work as a probationary operator at its

chemical storage facility in Texas City, Texas.    In January 1997,


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Stan Trans terminated Mangum.    Stan Trans claims that it

terminated Mangum for poor job performance; Mangum contends that

racial discrimination motivated Stan Trans’s decision to

terminate him.    In January 1998, Mangum filed this lawsuit

against Stan Trans in the United States District Court for the

Southern District of Texas.    Mangum’s complaint alleged that Stan

Trans’s decision to terminate him violated Title VII of the Civil

Rights Act of 1964.    Stan Trans moved for summary judgment,

arguing that Mangum failed to establish a prima facie case of

discrimination.    In the alternative, Stan Trans argued that even

if Mangum had established a prima facie case, Mangum did not

present sufficient evidence to show that Stan Trans’s articulated

reasons for termination were pretext for racial discrimination.

The district court granted the motion for summary judgment,

finding that Mangum failed to establish his prima facie case.

Mangum timely appeals.

                       II.   STANDARD OF REVIEW

     We review a grant of summary judgment de novo.      See Horton

v. City of Houston, 179 F.3d 188, 191 (5th Cir. 1999).         Summary

judgment is proper if “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment

as a matter of law.”     FED. R. CIV. P. 56(c);   see also Celotex

Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).      All fact

questions must be viewed in the light most favorable to the


                                   2
non-moving party, and questions of law are reviewed de novo.       See

Hassan v. Lubbock Indep. Sch. Dist., 55 F.3d 1075, 1079 (5th Cir.

1995).    However, only disputes concerning facts that might affect

the outcome of the lawsuit under governing law will preclude the

entry of summary judgment.     See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 250 (1986).     In addition, this Court may affirm on

grounds other than those relied upon by the district court when

the record contains an adequate and independent basis for that

result.   See Britt v. The Grocers Supply Co., Inc., 978 F.2d

1441, 1449 (5th Cir. 1992) (citing Guthrie v. Tifco Indus., 941

F.2d 374, 379 (5th Cir. 1991)).

                          III.   DISCUSSION

     On appeal Mangum argues that the district court erred in

granting summary judgment because (1) the district court applied

the wrong legal standard in its analysis of his prima facie case,

and (2) he presented sufficient evidence to create a genuine

issue of material fact that precluded summary judgment.    After

analyzing the evidence presented by Mangum, we conclude that

Mangum fails to raise a fact issue that precludes summary

judgment.   Because we affirm the district court’s summary

judgment on this basis, we need not determine whether Mangum

established a prima facie case of discrimination or whether the

district court applied the proper standard in its evaluation of

Mangum’s prima facie case.1

     1
      Citing Daigle v. Liberty Life Ins. Co., 70 F.3d 394, 396
(5th Cir. 1995), the district court noted that to make out a
prima facie case Mangum must show that: (1) he is a member of a

                                   3
        Mangum’s complaint alleges violations of Title VII of the

Civil Rights Act of 1964, namely that Stan Trans discriminated

against him because of his race.          See 42 U.S.C. §§ 2000e to e-17

(1994).        In McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), the Supreme Court articulated “the applicable rules as to

burden of proof and how this shifts upon the making of a prima

facie case [of discrimination].”          McDonnell Douglas, 411 U.S. at

801.2       This shifting burden helps “sharpen the inquiry into the

elusive factual question of intentional discrimination.”           Texas

Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 255 n.8

(1981).        Initially, the plaintiff must prove a prima facie case

of racial discrimination.        See McDonnell Douglas, 411 U.S. at

802.        Establishment of a prima facie case creates a presumption

that the employer unlawfully discriminated against the employee.


protected class, (2) he was qualified for an available employment
position, (3) he was subjected to an adverse employment action
despite his qualifications, and (4) he was replaced by a non-
member of the protected class or a non-member of the class
received more favorable treatment by virtue of being outside the
class. The district court held that Mangum failed to establish
the fourth element of his prima facie case. As observed by this
court in Nieto v. L&H Packing Co., our cases reflect some
uncertainty regarding this requirement. See Nieto v. L&H Packing
Co., 108 F.3d 621, 624 n.7 (5th Cir. 1997) (comparing Hornsby v.
Conoco, Inc., 777 F.2d 243, 246-47 (5th Cir. 1985) (recognizing
“that the single fact that a plaintiff is replaced by someone
within the protected class does not negate the possibility that
the discharge was motivated [by] discriminatory reasons”) with
Singh v. Shoney’s Inc., 64 F.3d 217, 219 (5th Cir. 1995)
(concluding that replacement by a member of the same protected
class precludes the establishment of a prima facie case)).
Because we affirm the district court on alternative grounds, we
need not decide this issue to resolve the instant case.
        2
      McDonnell Douglas was later clarified and refined by Texas
Dep’t of Community Affairs v. Burdine, 450 U.S. 248 (1981) and
St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502 (1993).

                                      4
See Burdine, 450 U.S. at 254.    The defendant may rebut this

presumption by providing admissible evidence, which, “if believed

by the trier of fact, would support a finding that unlawful

discrimination was not the cause of the employment action.”        St.

Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507 (1993).     If the

defendant carries this burden of production, the presumption

raised by the prima facie case dissolves.    See Burdine, 450 U.S.

at 255.   However, “[t]he ultimate burden of persuading the trier

of fact that the defendant intentionally discriminated against

the plaintiff remains at all times with the plaintiff.”     Id. at

253 (emphasis added).    Therefore, the plaintiff must “produce

evidence that the employer’s proffered reasons are mere pretexts,

the real reason for the action having been based on an

impermissible animus.”    Sarff v. Continental Express, 894 F.

Supp. 1076, 1082 (S.D. Tex. 1995) (citing Burdine, 450 U.S. at

256).

     We assume, without deciding, that Mangum established his

prima facie case of racial discrimination.    Stan Trans presents

sufficient evidence--including written evaluations of Mangum’s

job performance, completed performance ratings worksheets, and

affidavits from Mangum’s supervisors--to support its contention

that it terminated Mangum for his failure to improve his job

performance.   To survive summary judgment at this stage, Mangum

must provide sufficient evidence to allow a jury to make a

reasonable inference that Stan Trans’s proffered reasons for

termination were merely pretexts for discriminatory intent.        See


                                  5
Walton v. Bisco Indus., Inc., 119 F.3d 368, 370 (5th Cir. 1997);

Rhodes v. Guiberson Oil Tools, 75 F.3d 989, 994 (5th Cir. 1996)

(en banc); Britt, 978 F.2d at 1450 (citing Burdine, 450 U.S. at

256).   Mangum’s evidence of discriminatory intent must be of

"such quality and weight that reasonable and fair minded persons

in the exercise of impartial judgment might reach different

conclusions.”     Sherrod v. American Airlines, 132 F.3d 1112, 1122

(5th Cir. 1998) (citations omitted).    Mere speculation and belief

are insufficient to create a fact issue as to pretext, as are the

plaintiff’s conclusory statements about feelings of

discrimination.     See Britt, 978 F.2d at 1451; EEOC v. Exxon

Shipping Co., 745 F.2d 967, 976 (5th Cir. 1984).

     Mangum primarily relies on his affidavit and the allegations

in his pleadings to show that Stan Trans’s articulated reasons

for termination--poor job performance and lack of improvement--

are pretexts for racial discrimination.    Mangum contends that he

has presented evidence showing that Stan Trans’s articulated

reasons were pretexts for discrimination, including evidence

that: (1) his performance was adequate, (2) Stan Trans terminated

him before it terminated an Anglo co-worker who had admitted

making mistakes at work, (3) a co-worker allegedly involved in

the termination decision told him a racial joke, and (4) Stan

Trans’s employee evaluation system was subjective and pretext for

discriminatory discharges.    We evaluate each of these contentions

and conclude that Mangum’s evidence falls short of raising a fact

issue with regard to Stan Trans’s motivation for terminating


                                   6
Mangum.

     Arguably, Mangum’s evidence creates a factual dispute as to

whether his performance was inadequate.   Mangum’s affidavit

includes self-serving statements about the high quality of his

work at Stan Trans.   The affidavit also recounts Mangum’s version

of a counseling session with a supervisor in which the supervisor

expressed concerns about Magnum’s ability to “get along” with co-

workers but did not criticize Mangum’s job performance.     A

dispute about Mangum’s job performance is insufficient to support

an inference of racial discrimination because Mangum’s remaining

evidence is too speculative and relies too heavily on isolated

incidents.

     Mangum attempts to show that a “similarly situated” co-

worker received more favorable treatment than Mangum due to his

race.   Mangum’s affidavit describes an Anglo co-worker’s

admission that he “messed up” on the job.   Magnum suggests that

because Stan Trans terminated this employee after it terminated

Mangum, the Anglo employee received more favorable treatment than

Mangum.    Mangum does not provide sufficient evidence to show that

the co-worker was “similarly situated” to Mangum.   Mangum

provides no evidence concerning the nature of the employee’s

alleged error, whether the employee’s job performance improved or

worsened during the course of the probationary period, or whether

the employee was counseled about his job performance or attitude

at work.   Without more, Mangum’s speculation does not create a

fact issue concerning Stan Trans’s motivation for terminating


                                  7
Mangum.

     In his affidavit, Mangum recounts a single racial comment

made during his time at Stan Trans.      He states that a co-worker

made “an ill-received joke” about Ebonics.      A single

inappropriate joke told by a co-worker, even a supervisor, does

not support a claim of discrimination by itself, nor does it

reveal Stans Trans’s reasons for terminating Mangum.       See, e.g.,

Boyd v. State Farm Ins. Co., 158 F.3d 326, 329 (5th Cir. 1998)

(noting that absent a causal link between the remark and the

employment decision, a supervisor’s single racial comment is only

“a stray remark from which no reasonable fact-finder could infer

race discrimination.   The mere utterance of a racial epithet is

not indicia of discrimination under Title VII.”).

     Finally, Mangum attacks Stan Trans’s employee evaluation

system as subjective and pretext for discriminatory discharges.

As evidence, Mangum provides his supervisors’ final evaluations

and termination recommendations.       All four evaluations recommend

terminating Mangum for inadequate job performance.      Two of the

four recommendations are dated one day after Mangum’s

termination, one is dated four days after his termination, and

one is dated three days prior to his termination.      Mangum claims

this evidence reveals Stan Trans’s discriminatory motive.      We

fail to see how, without more, Stan Trans’s memorialization of an

employment decision evidences a discriminatory motive.      The

parties agree that four men supervised Mangum’s work at Stan

Trans--two   Anglos, a Hispanic, and an African-American.     Even if


                                   8
the court accepts Mangum’s suggestion that the African-American

supervisor did not participate in evaluating Mangum, a

presumption of discrimination does not follow.   Mangum does not

provide sufficient evidence to support his allegation that the

evaluation system was subjective and racially discriminatory.

     We conclude that Mangum’s evidence, even when viewed in the

light most favorable to him, is insufficient to create a jury

question regarding racial discrimination.   Mangum does not raise

a genuine issue of material fact which, if resolved in his favor,

would support a conclusion that Stan Trans’s proffered reasons

for termination were pretexts for racial discrimination.

                         IV. CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

grant of summary judgment.




                                9